Citation Nr: 1535761	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971 and from August 1981 to August 1994.  He also had reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Boards notes that in a December 2013 rating decision, the Veteran was granted service connection for hearing loss in the left ear, rated as zero percent disabling, effective October 24, 2006.  As such, this aspect of the claim has been granted and is no longer in appellate status.

In August 2014, the Board denied the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order based on a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Court based on the JMR wherein the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its decision, as required under 38 U.S.C. § 7104(d)(1); specifically, with regard to its analysis of whether the VA satisfied the duty to assist under 38 U.S.C. § 5103A.  See Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  The Court took issue with the Board's decision not to afford the Veteran an examination and its finding that there was no competent evidence of a right-ear hearing loss disability.  The Court noted that VA is obliged to provide a Veteran with a medical examination or to obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The parties agreed that the Board's statement that a VA examination was not required because there was no competent evidence of a currently diagnosed right-ear hearing loss disability was insufficient as it did not address both means of satisfying the first element of McLendon.  It found that the Veteran implicitly claimed right ear hearing loss by initiating a claim for entitlement to service connection for bilateral hearing loss in October 2006, stating he had hearing loss in November 2007 and May 2009, and undergoing audiograms in 1989 and 1993.  The parties ordered that VA should consider the above evidence, in essence to decide whether it constituted persistent or recurrent symptoms of a disability, and afford the Veteran a medical examination for his right ear hearing loss, or adequately explain why such an examination is not required.  See McLendon, 20 Vet. App.
at 83.

Considering the above, the Board will remand to the AOJ in order to afford the Veteran an appropriate examination for his claim of service connection for right ear hearing loss.

Additionally, the JMR notes that the Veteran requests examination at a more conveniently located VA facility than was previously selected by the AOJ.  He explains that, due to a stroke, he is unable to drive to the location of the previously scheduled VA examination.  To the extent practical, the AOJ should accommodate this request.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination at an available facility most convenient to him to determine the nature and etiology of any right ear hearing loss present during the pendency of this claim.  The VA examiner is requested to review Virtual VA/ VBMS and to note that such review was completed.

After performing all necessary testing, the examiner is asked to address whether it is at least as likely as not (probability of 50 percent) that right ear hearing loss manifested in service or within one year after service, or is otherwise etiologically related to service, to include as result of in-service noise exposure. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of a diagnosis of hearing loss in service cannot serve as the sole reason for a negative opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




